CCA S32360
DAILY JOURNAL
Petitions for Grant of Review-Summary Dispositions
On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal. Appeals,' we note that in affirming the sentence, the Court of Criminal Appeals stated that Appellant’s approved sentence included a “forfeiture of $1301,00 pay per month for six months,” when in fact the sentence included a forfeiture of $1031.00 pay per month for six months. Accordingly, it is ordered that said petition is hereby granted and the- decision of the United States Air Force Court of Criminal Appeals is affirmed as to findings and to only so much of the sentence as provides for confinement for six months, forfeiture of $1031.00 pay per month for six months, reduction to E-l, and a bad-conduct discharge.